APPLICATION FOR REHEARING
No 3305. Decided March 25, 1941
BY THE COURT:
Submitted on application of appellant for rehearing upon six reasons as*100signed. All of the grounds of the application are based upon the claim which was urged by appellant on the appeal and to which our decision was directed. We undertook to discuss the law of this case at considerable length, and are of opinion that all of the grounds of the application for rehearing were directly or inferentially considered in our former opinion. It is our judgment that under the law and upon the facts appearing m the record under consideration Fred Griffith was a patient in Lima State Hospital, duly committed to that institution because of his insanity, and that he at no time has been a prisoner in said state hospital.
The application for rehearing will be denied.
GEIGER, PJ., BARNES & HORNBECK, JJ., concur.